TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-21-00134-CV


                       Realtex Housing Management, LLC, Appellant

                                               v.

                       Villa Main Housing Associates, Ltd., Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-18-001482, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant Realtex Housing Management, LLC has filed an unopposed motion

to dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed on Appellant’s Motion

Filed: April 9, 2021